Interim Decision 4t1558

MATTES of Krer
In Section 212 (e) Proceedings
A-18276410
Decided by District Director September 17, 1966
An exchange visitor, a native of North Korea aad_national of South Korea
who has resided most of his life in Manchuria and Japan, is granted a
waiver of the foreign residence requirement of section 212(e), Immigration
and Nationality Act, as amended, since compliance therewith would result
in exceptional hardship to his U.S. citizen wife and .children to whose
support he would be unable to contribute as he can return only to South
Korea where he would be immediately subject to military service for a
minimum period of 3 years with monthly pay equivalent to $50. U.S.
currency; his wife has been undergoing treatment, - including psychiatric,
for a depressed and nervous condition which precludes her seeking remunerative employment, and even if she were able she could not accept
employment because there is no one to care for the 3 infant children, the
youngest of which suffers from a skin ailment which requires a great
amount of extra care and close attention. ..

Discussion: Dr Kim is a thirty-eight-year-old physician, a naof North Korea, but a national 'and citizen of the South Korean
Republic. He was admitted to the United States as an exchange
visitor on July 12, 1959, for an internship sponsOred by the Charleston General Hospital, Charleston, West Virginia, under Exchange
Visitor Program No. P—TI-1490. He transferred to the Union Memorial Hospital ut Baltimore, Maryland, on June 30, 1960, under
Exchange Visitor Program No. P—I1-672, where he completed his
internship on June 30, 1961. He transferred for a. residency in internal medicine to the New England Deaconess Hospital at Boston,
Massachusetts, under Exchange Visitor Program No. P-11-189. He
transferred for another residency to the Misericordia Hospital at
New York, .New York, in June 1962, under Exchange Visitor Program No. P—II-545, remaining there until. October 31, 1962, at which
tive

time, he again transferred back to the Charleston General Hospital,

Charleston, West Virginia, where his residence training was completed in October 1963. He then joined the staff of the Laird Memorial Hospital at Montgomery, West Virginia; on Noyembee 1,
509

Interim Decision #1558
1963, and remained there until April 15, 1965, at which time, he
moved to Waldoboro, Maine, where currently he is a general medical
practitioner and a member of the staff of the Knox County General
Hospital in Rockland, Maine.
The applicant's United States born wife and three United' States

citizen children reside with him on. Pleasant Street, Waldoboro,
Maine. The applicant will be unable to contribute to their support,
if he is forced to leave the United States and return to the Republic
of Korea, for the following reasons : Dr. Kim was born and resided
in North Korea until four years of age, then was taken by his parents to Manchuria where he resided until 1945. He left Manchuria
upon the coming of the Russians to that Country and fled to North

Korea where he remained for about six months and then went to
South Korea in 1946. In 1947, he went to Japan where he remained
until 1959, at which time, he came to the United States as a national
of the Republic of Korea, in possession of a passport issued to him
by the government of the Republic of Korea. He cannot return to
Japan as his permanent resident status there terminated after one
year of his departure from Japan. He can only return to South
Korea, where he has no family or friends, having resided there for
only about five months. As a Republic of Korea national who has
not as yet served his military commitment, he would be immediately
subject to service in'the armed forces there. A sworn affidavit was
submitted by the applicant's attorney certifying as to the fact that
confirmation has been received from the Consul for the Korean Republic at the Korean Consul General's office in New York, N.Y., as
to the following statement. The law of the Republic of Korea requires that all doctors, upon completion of medical training must
serve in the Army of the Republic of Korea for a period of three
years; that they are inducted with the rank of captain; that their
salary is approximately $50.00 in United States equivalents and that
the Army may in its discretion extend the service for an additional
two years. His father was killed in the Korean War and his mother
'has disappeared. His wife is unable to accept remunerative employment sines she has no one to care for the children, two of whom
were born on March 8, 1964, and the other born on March 30, 1965.
The youngest child is suffering from a skin ailment and requires a
great amount of extra care and close attention. The subject's wife
has been undergoing treatment including psychiatric for a depressed
and nervous condition which also precludes employment. She is estranged from her parents because of her marriage to Dr. Kim and
they will render no assistance, financial or other.
510

Interim Decision #1558
Satisfactory evidence of Dr. Kim's marriage on September 6, 1963,
to a United States citizen, and the birth of his three -United States
citizen children, has been submitted.. There are no adverse factors
in this case.
In view of the foregoing, it has been determined that compliance
with the foreign residence requirement of section 212(e) of the Immigration and Nationality Act, as amended, would , impose exceptional hardship upon Dr. Sim's United States citizen spouse and
children. The case has been presented to the Secretary of State for
review and recommendation, and he has recommended that the
waiver should be granted. •
ORDER: It is ordered that this application for a waiver of the
foreign residence requirement of section 212(e) of the Immigration
and Nationality Act, as amended, be granted.

511

